DETAILED ACTION
This Office Action is in response to the communication filed on 01/31/2019. 
Claims 1-17 have been canceled. New claims 33-37 have been added. Claims 18-37 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It's unclear whether "the communication connection" as recited in claims 25 and 28, and "the established communication connection" as recited in claim 29 refer to "a communication connection" as recited in lines 2-3 of claim 24, "a 
There is insufficient antecedent basis for the limitation "the sets of instructions for…exchanging" as recited in claim 25. 
Claim 26 recites the limitation "the request," however, it's unclear which one of the two "a request" recited in line 7 of claim 24 it refers to, or if "the request" refers to some other request. For the purpose of examination, "the request" has been interpreted as a request.
It's unclear whether "the trusted device" as recited in claims 27, and 31-32 refers to "a trusted device" as recited in line 3 of claim 24, "a trusted device" as recited in line 5 of claim 24, or some other trusted device. For the purpose of examination, "the trusted device" has been interpreted as a trusted device.
The remaining dependent claims are rejected for inheriting the deficiencies of the claims from which they depend on.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20-26, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2015/0117340) in view of Puri et al. (US 2017/0142578).
Claim 18, Kawakami teaches: 
For a proxy device, a method for establishing a communication connection between a target device and a trusted device, the method comprising: (e.g. [0217], "a connection is established between two wireless communication devices by an intermediary third wireless communication device…the wireless communication device 100B, functioning as an intermediary, establishes direct 
announcing an availability of the trusted device; (e.g. fig. 20, [0219], "the wireless communication device 100B shares state information with the wireless communication device 100C via NFC (S239, S241)…In this case, the wireless communication device 100B sends the state information A for the wireless communication device 100A to the wireless communication device 100C")
in response to the announced availability, receiving a first request from the target device; and (e.g. fig. 20, [0219], "the wireless communication device 100B shares state information with the wireless communication device 100C via NFC (S239, S241)")
upon receiving the first request from the target device, sending a second request, wherein the trusted device establishes the communication connection based on the second request. (e.g. fig. 20, [0219], "the wireless communication device 100B shares state information with the wireless communication device 100C via NFC (S239, S241)…Afterwards…the wireless communication device 100B sends an Invitation Request…As a result…a direct connection is established between the wireless communication device 100A and the wireless communication device 100C")

sending a second request to the trusted device. (e.g. [0021], "FIG. 1 and FIG. 2 illustrate exemplary diagrams for providing secure and anonymous device-to-device communication…Referring to FIG. 1, Device A connects with a server at 101 to request contact or pairing with device B. Device B receives an invitation to connect or pair with device A from the server at 102…Device B may respond to the server and accept the invitation to connect with device A at 103. The server may then communicate with device A the acceptance by device B, and then device A establishes a connection with device B via the server at 104. Thereafter, device A proceeds to communicate directly with device B")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Puri into the invention of Kawakami, and the motivation for such an implementation would be for the purpose of providing secure and anonymous device-to-device communication (Puri [0021]).
Claim 20, Kawakami-Puri combination teaches: 

Claim 21, Kawakami does not appear to explicitly teach but Puri teaches: 
wherein the second request to the trusted device comprises a request for the trusted device to announce its availability to the target device. (e.g. fig. 1, [0021]) 
Same motivation as presented in claim 18 would apply.  
Claim 22, Kawakami-Puri combination teaches:
wherein the proxy device maintains a connection with the trusted device using the first wireless protocol. (e.g. Kawakami fig. 20, [0218]-[0219])
Claim 23, Kawakami-Puri combination teaches:
wherein announcing the availability comprises broadcasting an identifier for the target device. (e.g. Kawakami fig. 20, [0178], [0218]-[0219])
Claim 24, Kawakami teaches:
A non-transitory machine readable medium storing a program which when executed by a set of processing units of a target device establishes a communication connection between the target device and a trusted device, the 
scanning for availability of a trusted device; (e.g. fig. 20, [0092], "communication starts after a connection between wireless communication devices is established by device discovery processing, formation processing…device discovery processing discovers surrounding wireless communication devices. According to this device discovery processing, a beacon, probe request, and probe response are communicated to scan, wait for a response, and search. Conversely, the formation processing establishes a direct connection between devices via wireless communication and forms groups of wireless communication devices" [0218], "the wireless communication device 100A and the wireless communication device 100B share state information via NFC (S221, S223)…the state distribution processing is performed (S225, S227), the wireless communication device 100B sends a GO Negotiation Request to the wireless communication device 100A via NFC (S229), and then the formation 
based on the scan, identifying a particular trusted device; (e.g. fig. 20, [0218], "the wireless communication device 100A and the wireless communication device 100B share state information via NFC (S221, S223)…the state distribution processing is performed (S225, S227), the wireless communication device 100B sends a GO Negotiation Request to the wireless communication device 100A via NFC (S229), and then the formation processing is performed between the wireless communication device 100A and the wireless communication device 100B (S231)" [0219], "Afterwards, the wireless communication device 100B shares state information with the wireless communication device 100C via NFC (S239, S241)…In this case, the wireless communication device 100B sends the state information A for the wireless communication device 100A to the wireless communication device 100C")
sending a request for the particular trusted device to a proxy device that sends a request; and (e.g. fig. 20, [0219], "the wireless communication device 100B shares state information with the wireless communication device 100C via NFC (S239, S241)…Afterwards…the wireless communication device 100B sends an Invitation Request")

Kawakami teaches sending a request for the particular trusted device to a proxy device that sends a request (see above) and does not appear to explicitly teach but Puri teaches: 
sends a request to the particular trusted device. (e.g. [0021], "FIG. 1 and FIG. 2 illustrate exemplary diagrams for providing secure and anonymous device-to-device communication…Referring to FIG. 1, Device A connects with a server at 101 to request contact or pairing with device B. Device B receives an invitation to connect or pair with device A from the server at 102…Device B may respond to the server and accept the invitation to connect with device A at 103. The server may then communicate with device A the acceptance by device B, and then device A establishes a connection with device B via the server at 104. Thereafter, device A proceeds to communicate directly with device B")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Puri into the invention of Kawakami, and the motivation for such an 
Claim 25, Kawakami-Puri combination teaches:
wherein the sets of instructions for scanning, sending, and exchanging are performed using a first wireless protocol, wherein the communication connection is established to use a different, second wireless protocol. (e.g. Kawakami fig. 20, [0218]-[0219])
Claim 26, Kawakami does not appear to explicitly teach but Puri teaches: 
wherein upon receiving the request, the proxy device instructs the particular trusted device to initiate a broadcast of its availability. (e.g. fig. 1, [0021]) 
Same motivation as presented in claim 24 would apply.  
Claim 33, Kawakami teaches:
A device comprising:
a memory; and (e.g. [0381])
at least one processor configured to: (e.g. [0381])
announce an availability of a trusted device, the trusted device being separate from the device; (e.g. fig. 20, [0219], "the wireless communication device 100B shares state information with the wireless communication device 
in response to the announced availability, receive a first request from a target device, the target device being separate from the device and the trusted device; and (e.g. fig. 20, [0219], "the wireless communication device 100B shares state information with the wireless communication device 100C via NFC (S239, S241)")
upon receipt of the first request from the target device, sending a second request, wherein the trusted device establishes a communication connection with the target device based at least in part on the second request. (e.g. fig. 20, [0219], "the wireless communication device 100B shares state information with the wireless communication device 100C via NFC (S239, S241)…Afterwards…the wireless communication device 100B sends an Invitation Request…As a result…a direct connection is established between the wireless communication device 100A and the wireless communication device 100C")
Kawakami teaches upon receipt of the first request from the target device, sending a second request, wherein the trusted device establishes a communication connection with the target device based at least in part on the 
sending a second request to the trusted device. (e.g. [0021], "FIG. 1 and FIG. 2 illustrate exemplary diagrams for providing secure and anonymous device-to-device communication…Referring to FIG. 1, Device A connects with a server at 101 to request contact or pairing with device B. Device B receives an invitation to connect or pair with device A from the server at 102…Device B may respond to the server and accept the invitation to connect with device A at 103. The server may then communicate with device A the acceptance by device B, and then device A establishes a connection with device B via the server at 104. Thereafter, device A proceeds to communicate directly with device B")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Puri into the invention of Kawakami, and the motivation for such an implementation would be for the purpose of providing secure and anonymous device-to-device communication (Puri [0021]).
Claim 34, Kawakami-Puri combination teaches:
wherein the at least one processor is configured to announce the availability of the trusted device using a first wireless protocol and the 
Claim 35, Kawakami does not appear to explicitly teach but Puri teaches:
wherein the second request to the trusted device comprises a request for the trusted device to announce its availability to the target device. (e.g. fig. 1, [0021]) 
Same motivation as presented in claim 33 would apply.  
Claim 36, Kawakami-Puri combination teaches:
wherein the at least one processor is further configured to maintain a connection with the trusted device using the first wireless protocol. (e.g. Kawakami fig. 20, [0218]-[0219])
Claim 37, Kawakami-Puri combination teaches:
wherein the at least one processor is configured to announce the availability of the trusted device by broadcasting an identifier of the trusted device. (e.g. Kawakami fig. 20, [0178], [0218]-[0219])
Claims 19, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2015/0117340) in view of Puri et al. (US 2017/0142578) further in view of Agrawal et al. (US 2007 /0287386).

exchanging ranging information to determine whether a target device and a trusted device are within a particular range prior to exchanging authorization information to modify a security state of the target device. (e.g. [0043]-[0044], [0075]-[0076], [0084]-[0085])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Agrawal into the invention of Kawakami-Puri combination, and the motivation for such an implementation would be for the purpose of allowing a new device to be efficiently associated with other device in a network, and providing secure communication where the relative proximity of two devices is used to ensure that the two devices are authorized to conduct a transaction (Agrawal [0015]).
Claim 29, Kawakami-Puri combination teaches the target device, and the established communication connection (see above) and does not appear to explicitly teach but Agrawal teaches: 

using an established communication connection to perform a set of ranging operations to allow the target device to receive a set of authentication information; and (e.g. figs. 2-4, [0043]-[0044], [0050], [0085])
using the set of authentication information to change the security state at the target device. (e.g. figs. 2-4, [0075]-[0076], [0084]-[0085])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Agrawal into the invention of Kawakami-Puri combination, and the motivation for such an implementation would be for the purpose of allowing a new device to be efficiently associated with other device in a network, and providing secure communication where the relative proximity of two devices is used to ensure that the two devices are authorized to conduct a transaction (Agrawal [0015]).
Claim 30, Kawakami-Puri combination does not appear to explicitly teach but Agrawal teaches:
wherein the change in security state moves the target device from a locked state to an unlocked state. (e.g. [0084], [0098])

Claim 31, Kawakami-Puri combination does not appear to explicitly teach but Agrawal teaches:
wherein the target device is allowed to receive the set of authentication information when the trusted device is determined to be within a particular threshold distance based on the set of ranging operations. (e.g. [0044], [0070], [0075]-[0076], [0084]-[0085])
Same motivation as presented in claim 29 would apply.  
Claim 32, Kawakami-Puri combination does not appear to explicitly teach but Agrawal teaches:
wherein the trusted device sends the set of authentication information when the target device is determined to be within a particular threshold distance based on the set of ranging operations. (e.g. [0044], [0070], [0075]-[0076], [0084]-[0085])
Same motivation as presented in claim 29 would apply.  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2015/0117340) in view of Puri et al. (US 2017/0142578) further in view of McCoy et al. (US 2016/0164852).

a device is in a locked state and another device is in an unlocked state. (e.g. [0013])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by McCoy into the invention of Kawakami-Puri combination, and the motivation for such an implementation would be for the purpose of unlocking an electronic device to quickly and conveniently use the electronic device to access the device functionality and providing ease and prompt access to the user of the device (McCoy [0003], [0013]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2015/0117340) in view of Puri et al. (US 2017/0142578) further in view of Tanaka et al. (US 2005/0164634).
Claim 28, Kawakami-Puri combination teaches the set of instructions for establishing the communication connection, and the particular trusted device (see above) and does not appear to explicitly teach but Tanaka teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Tanaka into the invention of Kawakami-Puri combination, and the motivation for such an implementation would be for the purpose of quickly and efficiently initiating communication with a new agent, improving access of the agent to a wireless network and increasing security whilst optimizing transaction efficiency and reducing data redundancy (Tanaka [0002], [0006]-[0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2012/0240191 discloses establishing a nearfield wireless connection between a joining device and an intermediary device, and the joining device exchanging identifying information with the intermediary device that enables the joining device to securely join a wireless network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIE C. LIN/Examiner, Art Unit 2436